


Exhibit 10.29
[dieboldbluea04a02.jpg]
Restricted Stock Unit Agreement
WHEREAS, the Participant is a key associate of Diebold, Incorporated
(hereinafter called the “Corporation”) or a Subsidiary; and
WHEREAS, the execution of an Restricted Stock Unit Agreement (hereinafter called
the “Agreement”) substantially in the form hereof has been authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors of the Corporation (the “Board”) duly adopted on the Grant Date.
NOW, THEREFORE, the Corporation hereby confirms to the Participant the grant,
effective on the Grant Date, pursuant to the Corporation’s 1991 Equity and
Performance Incentive Plan (As Amended and Restated as of February 12, 2014)
(the “Plan”), of Deferred Shares equal to the fixed number of Restricted Stock
Units (“RSUs”) listed as “Units Granted” on the Grant Detail Page subject to the
terms and conditions of the Plan and the terms and conditions described below.
1.Definitions.
As used in this Agreement:
(a)A “Change in Control” shall be deemed to have occurred if any of the
following events shall occur:
(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either: (A)
the then-outstanding shares of common stock of the Corporation (the “Corporation
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Corporation, (2) any acquisition
by the Corporation, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Subsidiary of the
Corporation, or (4) any acquisition by any Person pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
1(a); or
(ii)Individuals who, as of the date hereof, constitute the Board (as modified by
this subsection (ii), the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Corporation in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no

1

--------------------------------------------------------------------------------




Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 15% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board providing for
such Business Combination; or
(iv)Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.
(b)“Deferral Period” means the period commencing on the Grant Date and ending on
the Final Vest Date.
(c)“Termination for Good Cause” means the Participant’s termination of the
Participant’s employment with the Corporation or a Subsidiary as a result of the
occurrence of any of the following:
(i)a change in the Participant’s principal location of employment that is
greater than fifty (50) miles from its location as of the date hereof without
the Participant’s consent; provided, however, that the Participant hereby
acknowledges that the Participant may be required to engage in travel in
connection with the performance of the Participant’s duties hereunder and that
such travel shall not constitute a change in the Participant’s principal
location of employment for purposes hereof;
(ii)a material diminution in the Participant’s base compensation;
(iii)a change in the Participant’s position with the Corporation without the
Participant’s consent such that there is a material diminution in the
Participant’s authority, duties or responsibilities; or
(iv)any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Participant provides services.
Notwithstanding the foregoing, the Participant’s termination of the
Participant’s employment with the Corporation as a result of the occurrence of
any of the foregoing shall not constitute a “Termination for Good Cause” unless
(A) the Participant gives the Corporation written notice of such occurrence
within ninety (90) days of such occurrence and such occurrence is not cured by
the Corporation within thirty (30) days of the date on which such written notice
is received by the Corporation and (B) the Participant actually terminates his
or her employment with the Corporation prior to the three hundred sixty-fifth
(365th) day following such occurrence.
2.Payment of RSUs.
The RSUs granted hereby shall become payable to the Participant if they become
nonforfeitable in accordance with Section 3, Section 4 or Section 5 hereof.
3.Vesting of RSUs.
Subject to the terms and conditions of Sections 4, 5 and 6 hereof, the
Participant’s right to receive Common Shares under this Agreement shall become
nonforfeitable at the end of the Deferral Period.
4.Effect of Change in Control.
In the event of (a) a Change in Control after the Grant Date but prior to the
end of the Deferral Period, and (b) prior to the end of the Deferral Period the
Participant’s employment with the Corporation or a Subsidiary is terminated by
the Participant as a “Termination for Good Cause” or the Participant is
terminated by the Corporation other than as a “Termination for Cause,” then the
RSUs granted hereby shall become nonforfeitable. Notwithstanding anything in
this Section 4 to the contrary, in connection with a Business Combination the
result of which is that the Corporation Common Stock and Voting Stock is
exchanged for or becomes exchangeable for securities of another entity, cash or
a combination thereof, if the entity resulting from such Business Combination
does not assume the RSUs evidenced hereby and the Corporation’s obligations
hereunder, or replace the RSUs evidenced hereby with a substantially equivalent
security of the entity resulting from such Business Combination, then the RSUs
evidenced hereby shall become immediately nonforfeitable as of immediately prior
to such Business Combination.
5.Effect of Death, Disability or Retirement.
(a)If the Participant’s employment with the Corporation or one of its
Subsidiaries should terminate because of death or permanent total disability,
the RSUs granted hereby shall become nonforfeitable.

2

--------------------------------------------------------------------------------




(b)If the Participant’s employment with the Corporation or a Subsidiary should
terminate on or after the date on which the Participant attains age 65 and on
such date the Participant shall have completed five (5) or more years of
continuous employment with the Corporation and its Subsidiaries, the RSUs
granted hereby shall become nonforfeitable.
(c)If the Participant’s employment with the Corporation or a Subsidiary should
terminate and the sum of the Participant’s age and the number of the
Participant’s years of continuous employment with the Corporation and its
Subsidiaries on such date equals or exceeds 70, the extent to which the RSUs
granted hereby shall become nonforfeitable shall be determined as if the
Participant’s employment had not terminated and the result shall be multiplied
by a fraction, the numerator of which is the number of full months the
Participant was employed during the Deferral Period and the denominator of which
is the total number of months in the Deferral Period; provided, however, the
Board, upon the recommendation of the Committee may, in its discretion, increase
payments made under the foregoing circumstances up to the full amount payable
for service throughout the Deferral Period.
6.Effect of Terminations of Employment; Detrimental Activity.
In the event that the Participant’s employment shall terminate in a manner other
than any specified in Section 5 hereof or if the Participant shall engage in any
Detrimental Activity (as defined below), the Participant shall forfeit any RSUs
that have not become nonforfeitable by such Participant at the time of such
termination; provided, however, that the Board upon recommendation of the
Committee may order that any part or all of such RSUs become nonforfeitable.
7.Form and Time of Payment of RSUs.
Except as otherwise provided for in Section 12, payment shall be made in the
form of the Corporation’s Common Shares at the time they become nonforfeitable
in accordance with Section 3, 4 or 5 hereof. To the extent that the Corporation
is required to withhold federal, state, local or foreign taxes in connection
with the delivery of Common Shares to the Participant or any other person under
this Agreement, the number of Common Shares to be delivered to the Participant
or such other person shall be reduced (based on the Market Value per Share as of
the date the RSUs become payable) to provide for the taxes required to be
withheld, with any fractional shares that would otherwise be delivered being
rounded up to the next nearest whole share. The Committee may, at its
discretion, adopt any alternative method of providing for taxes required to be
withheld.
8.Detrimental Activity.
If the Participant, either during employment by the Corporation or a Subsidiary
or within one year after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find, and (except for any
Detrimental Activity described in Section 8(d)(v)(B)) if the Participant shall
not have ceased all Detrimental Activity within 30 days after notice of such
finding given within one year after commencement of such Detrimental Activity,
the Participant shall:
(a)Return to the Corporation all Common Shares that the Participant has not
disposed of that were paid out pursuant to this Agreement within a period of one
year prior to the date of the commencement of such Detrimental Activity, and
(b)With respect to any Common Shares that the Participant has disposed of that
were paid out pursuant to this Agreement within a period of one year prior to
the date of the commencement of such Detrimental Activity, pay to the
Corporation in cash the value of such Common Shares on the date such Common
Shares were paid out.
(c)To the extent that the amounts referred to in Section 8(a) and 8(b) above are
not paid to the Corporation, the Corporation may set off the amounts so payable
to it against any amounts that may be owing from time to time by the Corporation
or a Subsidiary to the Participant, whether as wages, deferred compensation or
vacation pay or in the form of any other benefit or for any other reason.
(d)For purposes of this Agreement, the term “Detrimental Activity” shall
include:
(i)Engaging in any activity, as an employee, principal, agent, or consultant for
another entity, and in a capacity, that directly competes with the Corporation
or any Subsidiary in any actual product, service or business activity (or in any
product, service or business activity which was under active development while
the Participant was employed by the Corporation if such development is being
actively pursued by the Corporation during the one-year period first referred to
in this Section 8) for which the Participant has had any direct responsibility
and direct involvement during the last two years of his or her employment with
the Corporation or a Subsidiary, in any territory in which the Corporation or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.

3

--------------------------------------------------------------------------------




(ii)Soliciting any employee of the Corporation or a Subsidiary to terminate his
or her employment with the Corporation or a Subsidiary.
(iii)The disclosure to anyone outside the Corporation or a Subsidiary, or the
use in other than the Corporation or a Subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
and its Subsidiaries, acquired by the Participant during his or her employment
with the Corporation or its Subsidiaries or while acting as a consultant for the
Corporation or its Subsidiaries thereafter.
(iv)The failure or refusal to disclose promptly and to assign to the Corporation
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the
Corporation and any Subsidiary, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any
Subsidiary or the failure or refusal to do anything reasonably necessary to
enable the Corporation or any Subsidiary to secure a patent where appropriate in
the United States and in other countries.
(v)Activity that results in Termination for Cause. For the purposes of this
Section 8 and Section 4, “Termination for Cause” shall mean a termination:
(A)due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or
(B)due to an act of dishonesty on the part of the Participant constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Corporation or a Subsidiary.
9.Payment of Dividend Equivalents.
During the Deferral Period, from and after the Date of Grant and until the
earlier of (a) the time when the RSUs become payable in accordance with Section
3, Section 4 or Section 5 hereof or (b) the time when the Participant’s right to
receive Common Shares upon payment of RSUs is forfeited in accordance with
Section 6 hereof, the Corporation shall pay to the Participant, in the calendar
year in which a dividend is paid on Common Shares, an amount of cash equal to
the product of the per-share amount of the dividend paid times the number of
such RSUs, provided, however, that in the event the dividend is declared in the
calendar year preceding the calendar year in which it is scheduled to be paid,
the Participant shall be paid such amount of cash no later than March 15th of
the calendar year following the year in which such dividend was declared.
10.RSUs Non-Transferable.
Neither the RSUs granted hereby nor any interest therein or in the Common Shares
related thereto shall be transferable other than by will or the laws of descent
and distribution prior to payment.
11.Dilution and Other Adjustments.
In the event of any change in the aggregate number of outstanding Common Shares
by reason of (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing,
then the Committee shall adjust the number of RSUs then held by the Participant
in such manner as to prevent the dilution or enlargement of the rights of the
Participant that would otherwise result from such event. Furthermore, in the
event that any transaction or event described or referred to in the immediately
preceding sentence shall occur, the Committee may provide in substitution of any
or all of the Participant’s rights under this Agreement such alternative
consideration as the Committee may determine in good faith to be equitable under
the circumstances. Such adjustments made by the Committee shall be conclusive
and binding for all purposes of this Agreement.
12.Compliance with Section 409A of the Code.
To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to the Participant.
This Agreement and the Plan shall be administered in a manner consistent with
this intent, and any provision that would cause the Agreement or the Plan to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Corporation without the consent of the Participant). In particular, to
the extent the RSUs become nonforfeitable pursuant to Section 4 or Section 5 and
the issuance of the Common

4

--------------------------------------------------------------------------------




Shares at such time would subject the Participant to penalties under Section
409A of the Code, or to the extent the RSUs are vested for purposes of Section
409(A) of the Code, then notwithstanding anything to the contrary in Section 7
above, issuance of the Common Shares will be made, to the extent necessary to
comply with the provisions of Section 409A of the Code, to the Participant on
the earlier of (a) the Participant’s “separation from service” with the
Corporation (determined in accordance with Section 409A of the Code); provided,
however, that if the Participant is a “specified employee” (within the meaning
of Section 409A of the Code), the Participant’s date of issuance of the Common
Shares shall be the date that is six months after the date of the Participant’s
“separation from service” with the Corporation, (b) the end of the Deferral
Period, or (c) a Change in Control to the extent it constitutes a change in
control event for purposes of Section 409A of the Code, or (d) the Participant’s
death. Reference to Section 409A of the Code is to Section 409A of the Internal
Revenue Code of 1986, as amended, and will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
13.Employment Rights.
In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Restricted Stock Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (d) your participation in the
Plan is voluntary; (e) the Restricted Stock Units are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company, its Affiliates and/or Subsidiaries, and which is outside the
scope of your employment contract, if any; (f) the Restricted Stock Units are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) in the event that you
are an employee of an Affiliate or Subsidiary of the Company, the grant will not
be interpreted to form an employment contract or relationship with the Company;
and furthermore, the grant will not be interpreted to form an employment
contract with the Affiliate or Subsidiary that is your employer; (h) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (i) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Restricted Stock Units or diminution in value
of the Restricted Stock Units or the Shares and you irrevocably release the
Company, its Affiliates and/or its Subsidiaries from any such claim that may
arise; and (j) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of your employment, your right
to receive Restricted Stock Units and vest in Restricted Stock Units under the
Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment, your right to vest in the Restricted
Stock Units after termination of employment, if any, will be measured by the
date of termination of your active employment and will not be extended by any
notice period mandated under local law.
14.Data Privacy.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, the Company, its Affiliates and its
Subsidiaries (“the Company Group”) for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents

5

--------------------------------------------------------------------------------




herein, in any case without cost, by contacting in writing your local human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
15.Plan and Capitalized Terms.
This Agreement is subject to the terms and conditions of the Plan. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan or on the Grant Detail Page (which is a part of this Agreement) as the
context so requires.
16.Amendments.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto; provided, however, that
no amendment shall adversely affect the rights of the Participant with respect
to RSUs without the Participant’s consent.
17.Validity.
If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision to any
other person or under any circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
18.Governing Law.
The validity, construction, interpretation, and enforceability of this Award
Agreement shall be determined and governed by the laws of the State of Ohio, USA
without giving effect to the principles of conflicts of law. For the purpose of
litigating any dispute that arises under this Award Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.
The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the RSUs granted hereunder on the terms and conditions set
forth herein in the Plan.
Date:
 
 
 
 
 
 
Participant

Executed in the name and on behalf of the Corporation at North Canton, Ohio as
of the Grant Date.
 
 
 
DIEBOLD, INCORPORATED
 
 
 
 
 
 
 
[ ]
 
 
 
[ ]


6